Citation Nr: 1402177	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to education assistance benefits under Title 38 of the United States Code, Chapter 33 (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from January 2009 to April 2009, and from April 2009 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA), Regional Office (RO), Education Center, in Atlanta, Georgia, which determined that the Veteran was not eligible for Post-9/11 GI Bill education benefits.

The Veteran originally requested a videoconference hearing in his June 2012 substantive appeal; however, in a January 2013 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran's first period of service, dating from January 21, 2009 to April 16, 2009, resulted in an Honorable discharge not due to disability, and lasted for no more than 86 days.

2.  The Veteran's second period of service, dating from April 17, 2009 to June 30, 2011, resulted in a General discharge (under honorable conditions) due to misconduct.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's July 2011 claim was for education benefits under the Post-9/11 GI Bill.  Based on application of law to undisputed facts discussed below, neither of the Veteran's periods of active service is qualifying for Post-9/11 GI Bill education benefits.  No notice is required under the duty to notify when a benefit cannot be awarded based on undisputed facts.  38 C.F.R. §§ 21.1031(b)(1).

The Veteran contends that he is entitled to Post-9/11 GI Bill benefits.  In his June 2012 substantive appeal, he asserts that his General discharge (under honorable conditions) is tantamount to an Honorable discharge for purposes of 38 U.S.C.A. § 3311(c)(1) because the word "honorable" is not capitalized in the statute, and is therefore "used as an adjective and not a noun."

Because the statute and implementing regulation clearly require an Honorable discharge by their plain meaning, the Board finds that the Veteran's argument is without merit.  38 C.F.R. § 21.9520 (2013).  Consequently, the Veteran's second period of service, dating from April 17, 2009 to June 30, 2011, which resulted in a General discharge (under honorable conditions) due to misconduct cannot support a claim for the benefits sought.

The Veteran's first period of service, dating from January 21, 2009 to April 16, 2009, resulted in an Honorable discharge, but lasted for no more than 86 days.  As such, it lasted for less than the minimum of 90 aggregate days required under 38 C.F.R. § 21.9520(a) (2013) for the attainment of benefits.  Moreover, the Veteran was not discharged from this period of service due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2013).  Consequently, it also cannot support a claim for the benefits sought.


ORDER

Eligibility for educational assistance under the Post-9/11 GI Bill is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


